Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on October 7, 2022.
As directed by the amendment: Claims 49 and 73-73 were amended. Claims 1-3, 48-51, 71-73, 80, 89, 111, 121, 129-130, 133, and 136-137 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“imaging module configured to detect the anatomical structure” in claim 50.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 48, 71-74, 80, 89, 121, 129-130, 133, and 136 are rejected under 35 U.S.C. 103 as being unpatentable over Aelen et al. (2013/0218056) in view of Woerlee et al. (WO 2010/004499 A1).
Regarding claim 1, Aelen discloses a cardio-pulmonary resuscitation (CPR) device (Fig. 1), comprising: a chest compression mechanism (CPR element 10 with chest pad 13, Fig. 1) structured to administer chest compressions to a chest of a patient (via chest pad 13, see the second sentence of [0034] and lines 4-6 of [0035]), the chest compressions each having a compression depth (each compression will have a depth such as D1, D2, Dc, Fig. 4) and the chest of the patient having a resting chest height (first starting position P0, Fig. 4); a processor (control element 20, Fig. 1; see the last sentence of [0043] and lines 1-4 of [0045]) configured to: determine a present zero-position (“current zero position Pc” see Fig. 4 and see the penultimate sentence of [0059]) for at least one of the chest compressions to be administered to the chest of the patient (the current zero position Pc will be determined for at least one chest compression, see Fig. 4 and see all of [0064]); determine one or both of a maximum chest compression depth (a maximum depth is reached in Fig. 4, see also lines 1-4 of [0050] and lines 6-10 of [0051]); receive one or more of chest collapse data indicative of a change in the resting chest height of the patient over multiple chest compressions (chest collapse data is received in order to determine the change in the resting height of the patient Pc over multiple chest compressions, see Fig. 4; the chest collapse data is received based on force control data and position control data, see lines 1-6 of [0051], lines 1-7 of [0053], and the first sentence of [0066]); and generate chest collapse data (the final location of each previous compression, and thus the position of the chest pad at the start of a new compression as Pc, see the first sentence of [0060]) based on the one or more of the chest compression data indicative of a change in the resting chest height of the patient over multiple chest compressions (the determination of the final location of each previous compression and thus the new starting position Pc is based on the chest data indicative of a change in resting height, such as the force control data and position control data, see lines 1-6 of [0051], lines 1-7 of [0053], and the first sentence of [0066]); in response to the generated chest collapse data (the generated new compression starting position Pc), generate instructions to: adjust the zero-position of the CPR device based on the chest collapse data (the zero-position of the CPR device is adjusted, see current zero position(s) Pc in Fig. 4 and see all of [0059] and [0064]); and adjust a compression depth for the chest compressions based on the chest collapse data up to the maximum chest compression depth (see the last sentence of [0060]; all of [0061], see also lines 1-4 of [0050] and lines 6-10 of [0051]). 
Aelen is silent regarding determining a maximum zero-position of the CPR device; the adjustment of the zero-position being up to the maximum zero-position. However, providing a range of acceptable values for a compression parameter is generally known in the art and merely provides expected results of ensuring the automated CPR system operates within safe and effective limits.
For example, Woerlee teaches a related automated CPR system (Fig. 1) with a processor (operating parameter adjuster 108, Figs. 1-2) configured to determine a maximum operating parameter of the CPR (operating parameter adjuster 108 includes an operating parameter limiter 250, Fig. 2, which “defines admissible ranges for the operating parameters” and “modification of the operating parameters is constrained by predetermined bounds for safe operation to avoid possible damage to the patient”, see page 12, lines 22-26 and page 5, lines 5-6). Woerlee teaches that a variety of CPR operating parameters may be adjusted (page 2, lines 19-20), including a desired chest compression wave form (page 11, lines 11-12), and limits may be provided for groups of parameters to exclude harmful or unwanted combinations of operating parameters (see page 12, lines 26-28). 
Additionally, it is noted that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). Here, one of ordinary skill in the art would readily understand that as CPR progresses (as time progresses along the X-axis of Fig. 4 of Aelen), the current zero-position (Pc, Fig. 4 of Aelen) in the compression wave form cannot decrease indefinitely because the current zero-position must be less than the maximum compression depth. In order for there to be an effective compression/release (D1, D2, … Dc, Fig. 4 of Aelen) provided to the torso, the current zero position (Pc) must eventually level off at a maximum zero-position that is offset from the maximum compression depth. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Aelen to include an operating parameter adjuster with an operating parameter limiter to provide maximum acceptable values for CPR parameters including a maximum zero position as generally taught by Woerlee so that the CPR parameters associated with the compression wave form can be provided with admissible ranges with predetermined bounds for safe operation to avoid possible damage to the patient. Additionally, providing a maximum zero-position would provide an expected result of excluding harmful or unwanted combinations of operating parameters (a zero position that is too close to, or intersects with the maximum compression depth would predictably be an unwanted combination of operating parameters). Thus, in the modified device, the current zero position (Pc, Fig. 4 of Aelen) is adjusted to accommodate chest collapse only up to a maximum zero position, offset by a preset distance (according to the operating parameter limiter 250 of Woerlee) from the maximum compression depth.
Regarding claim 2, the modified Aelen/Woerlee device discloses wherein the processor (20 of Aelen, as modified to include operating parameter adjuster 108 and operating parameter limiter 250 of Woerlee) is further configured to: receive chest compression data indicative of the change in the resting chest height of the patient over multiple chest compressions (chest compression data is received such as force control data and position control data associated with the chest compressions. This data is then used in order to determine the change in the resting height of the patient Pc over multiple chest compressions, see Fig. 4 of Aelen; the chest compression data is the force control data and position control data, see lines 1-6 of [0051], lines 1-7 of [0053], and the first sentence of [0066] of Aelen); generate the chest collapse data (new position Pc, Fig. 4 of Aelen) based on the chest compression data (force control data and position control data) indicative of the change in the resting chest height of the patient over multiple chest compressions (see Fig. 4 and lines 1-6 of [0051], lines 1-7 of [0053], and the first sentence of [0066] of Aelen); and additionally adjust the compression depth for the chest compressions based on the received chest collapse data indicative of a change in the resting chest height of the patient over the multiple chest compressions (see the last sentence of [0060]; all of [0061], see also lines 1-4 of [0050] and lines 6-10 of [0051] of Aelen). 
Regarding claim 3, the modified Aelen/Woerlee device discloses wherein the processor (20 of Aelen, as modified to include operating parameter adjuster 108 and operating parameter limiter 250 of Woerlee) is further configured to: receive chest compression data (force control data and position control data, see lines 1-6 of [0051], lines 1-7 of [0053], and the first sentence of [0066] of Aelen) indicative of the change in the resting chest height of the patient over multiple chest compressions (see Fig. 4 of Aelen and lines 1-6 of [0051], lines 1-7 of [0053], and the first sentence of [0066] of Aelen); generate the chest collapse data (new position Pc, Fig. 4 of Aelen) based on the chest compression data (force control data and position control data) indicative of the change in the resting chest height of the patient over multiple chest compression (see Fig. 4 and lines 1-6 of [0051], lines 1-7 of [0053], and the first sentence of [0066] of Aelen); and additionally adjust the zero-position of the CPR device (each new Pc, Fig. 4 of Aelen) based on the received chest collapse data indicative of a change in the resting height of the patient over the multiple chest compressions (the zero-position of the CPR device Pc, Fig. 4 of Aelen, is adjusted as the chest collapses. This adjustment is based on the received chest collapse data such as the force control data and position control data).
Regarding claim 48, the modified Aelen/Woerlee device discloses wherein the processor (20 of Aelen, as modified to include operating parameter adjuster 108 and operating parameter limiter 250 of Woerlee) is further configured to send instructions to the chest compression mechanism (processor 20 executes software instructions to cause the device 1 to carry out the delivery of chest compressions, see the last sentence of [0043], lines 5-8 of [0044], and lines 1-2 of [0045] of Aelen. Thus instructions are sent by processor 20 to control the operation of compression mechanism 10, 13 of Aelen) to administer additional chest compressions that are based on the adjusted zero-position and the adjusted compression depth of the CPR device (see Fig. 4, the processor 20 determines an adjusted zero-position Pc and an adjusted depth for each compression such as Dc, see [0058]-[0060] of Aelen). 
Regarding claim 71, Aelen discloses a cardio-pulmonary resuscitation (CPR) device (Fig. 1), comprising: a chest compression mechanism (CPR element 10 with chest pad 13, Fig. 1) structured to administer chest compressions to a chest of a patient (via chest pad 13, see the second sentence of [0034] and lines 4-6 of [0035]), the chest of the patient having a resting chest height (the chest of the patient will inherently have a resting chest height. Furthermore, the Aelen device does detect this height as a first starting position P0, Fig. 4); a processor (control element 20, Fig. 1; see the last sentence of [0043] and lines 1-4 of [0045]) configured to: determine a present zero-position (“current zero position Pc” see Fig. 4 and see the penultimate sentence of [0059]. The position is based on the position of the pad 13, see para. [0048] and see all of [0060]) for at least one of the chest compressions to be administered to the chest of the patient (the current zero position Pc will be determined for at least one chest compression, see Fig. 4 and see all of [0064]); determine an initial chest compression depth of the chest compression mechanism (first compression depth D1, Fig. 4, is determined, see lines 1-8 of [0049]); receive one or more of chest collapse data indicative of a change in the resting chest height of the patient over multiple administered chest compressions (chest collapse data is received in order to determine the change in the resting height of the patient Pc over multiple chest compressions, see Fig. 4; the chest collapse data is received based on force control data and position control data, see lines 1-6 of [0051], lines 1-7 of [0053], and the first sentence of [0066]); and generate chest collapse data (the final location of each previous compression, and thus the position of the chest pad at the start of a new compression as Pc, see the first sentence of [0060]) based on the one or more of the chest compression data indicative of a change in the resting chest height of the patient over multiple chest compressions (the determination of the final location of each previous compression and thus the new starting position Pc is based on the chest data indicative of a change in resting height, such as the force control data and position control data, see lines 1-6 of [0051], lines 1-7 of [0053], and the first sentence of [0066]); in response to the generated chest collapse data (the generated new compression starting position Pc), generate instructions to: adjust the zero-position of the CPR device based on the chest collapse data (the zero-position of the CPR device is adjusted, see current zero position(s) Pc in Fig. 4 and see all of [0059] and [0064]); adjust a compression depth for the chest compressions based on the chest collapse data (see the last sentence of [0060]; all of [0061], see also lines 1-4 of [0050] and lines 6-10 of [0051]); and administer chest compressions to the chest of the patient based on the adjusted zero-position and the adjusted compression depth of the CPR device (see Fig. 4 which shows the chest compressions being administered based on an adjusted zero-position along Pc and with an adjusted compression depth such as Dc. This is carried out under the control of the processor 20). 
Aelen is silent regarding determining a maximum zero-position of the CPR device; the adjustment of the zero-position being to a position not greater than the maximum zero-position. However, providing a range of acceptable values for a compression parameter is generally known in the art and merely provides expected results of ensuring the automated CPR system operates within safe and effective limits.
For example, Woerlee teaches a related automated CPR system (Fig. 1) with a processor (operating parameter adjuster 108, Figs. 1-2) configured to determine a maximum operating parameter of the CPR (operating parameter adjuster 108 includes an operating parameter limiter 250, Fig. 2, which “defines admissible ranges for the operating parameters” and “modification of the operating parameters is constrained by predetermined bounds for safe operation to avoid possible damage to the patient”, see page 12, lines 22-26 and page 5, lines 5-6). Woerlee teaches that a variety of CPR operating parameters may be adjusted (page 2, lines 19-20), including a desired chest compression wave form (page 11, lines 11-12), and limits may be provided for groups of parameters to exclude harmful or unwanted combinations of operating parameters (see page 12, lines 26-28). 
Additionally, it is noted that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). Here, one of ordinary skill in the art would readily understand that as CPR progresses (as time progresses along the X-axis of Fig. 4 of Aelen), the current zero-position (Pc, Fig. 4 of Aelen) in the compression wave form cannot decrease indefinitely because the current zero-position must be less than the maximum compression depth. In order for there to be an effective compression/release (D1, D2, … Dc, Fig. 4 of Aelen) provided to the torso, the current zero position (Pc) must eventually level off at a maximum zero-position that is offset from the maximum compression depth. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Aelen to include an operating parameter adjuster with an operating parameter limiter to provide maximum acceptable values for CPR parameters including a maximum zero position as generally taught by Woerlee so that the CPR parameters associated with the compression wave form can be provided with admissible ranges with predetermined bounds for safe operation to avoid possible damage to the patient. Additionally, providing a maximum zero-position would provide an expected result of excluding harmful or unwanted combinations of operating parameters (a zero position that is too close to, or intersects with the maximum compression depth would predictably be an unwanted combination of operating parameters). Thus, in the modified device, the current zero position (Pc, Fig. 4 of Aelen) is adjusted to accommodate chest collapse only to positions not greater than a maximum zero position, offset by a preset distance (according to the operating parameter limiter 250 of Woerlee) from the maximum compression depth.
Regarding claim 72, the modified Aelen/Woerlee device discloses wherein the processor (20 of Aelen, as modified to include operating parameter adjuster 108 and operating parameter limiter 250 of Woerlee) is further configured to: receive chest compression data indicative of the change in the resting chest height of the patient over multiple chest compressions (chest compression data is received such as force control data and position control data associated with the chest compressions. This data is then used in order to determine the change in the resting height of the patient Pc over multiple chest compressions, see Fig. 4 of Aelen; the chest compression data is the force control data and position control data, see lines 1-6 of [0051], lines 1-7 of [0053], and the first sentence of [0066] of Aelen); generate the chest collapse data (new position Pc, Fig. 4 of Aelen) based on the chest compression data (force control data and position control data) indicative of the change in the resting chest height of the patient over multiple chest compressions (see Fig. 4 and lines 1-6 of [0051], lines 1-7 of [0053], and the first sentence of [0066] of Aelen); and additionally adjust the compression depth for the chest compressions based on the received chest collapse data indicative of a change in the resting chest height of the patient over the multiple chest compressions (see the last sentence of [0060]; all of [0061], see also lines 1-4 of [0050] and lines 6-10 of [0051] of Aelen). 
Regarding claim 73, the modified Aelen/Woerlee device discloses wherein the processor (20 of Aelen, as modified to include operating parameter adjuster 108 and operating parameter limiter 250 of Woerlee) is further configured to: receive chest compression data (force control data and position control data, see lines 1-6 of [0051], lines 1-7 of [0053], and the first sentence of [0066] of Aelen) indicative of the change in the resting chest height of the patient over multiple chest compressions (see Fig. 4 of Aelen and lines 1-6 of [0051], lines 1-7 of [0053], and the first sentence of [0066] of Aelen); generate the chest collapse data (new position Pc, Fig. 4 of Aelen) based on the chest compression data (force control data and position control data) indicative of the change in the resting chest height of the patient over multiple chest compression (see Fig. 4 and lines 1-6 of [0051], lines 1-7 of [0053], and the first sentence of [0066] of Aelen); and additionally adjust the zero-position of the CPR device (each new Pc, Fig. 4 of Aelen) based on the received chest collapse data indicative of a change in the resting height of the patient over the multiple chest compressions (the zero-position of the CPR device Pc, Fig. 4 of Aelen, is adjusted as the chest collapses. This adjustment is based on the received chest collapse data such as the force control data and position control data).
Regarding claim 74, the modified Aelen/Woerlee device discloses wherein the processor (20 of Aelen, as modified to include operating parameter adjuster 108 and operating parameter limiter 250 of Woerlee) is further configured to: receive chest compression data (force control data and position control data, see lines 1-6 of [0051], lines 1-7 of [0053], and the first sentence of [0066] of Aelen) indicative of the change in the resting chest height of the patient over multiple chest compressions (see Fig. 4 of Aelen and lines 1-6 of [0051], lines 1-7 of [0053], and the first sentence of [0066] of Aelen); generate the chest collapse data (new position Pc, Fig. 4 of Aelen) based on the chest compression data (force control data and position control data) indicative of the change in the resting chest height of the patient over multiple chest compression (see Fig. 4 and lines 1-6 of [0051], lines 1-7 of [0053], and the first sentence of [0066] of Aelen); and additionally adjust the zero-position of the CPR device (each new Pc, Fig. 4 of Aelen) based on the received chest collapse data indicative of a change in the resting height of the patient over the multiple chest compressions (the zero-position of the CPR device Pc, Fig. 4 of Aelen, is adjusted as the chest collapses. This adjustment is based on the received chest collapse data such as the force control data and position control data).
Regarding claim 80, the modified Aelen/Woerlee device discloses wherein the chest compression mechanism (CPR element 10 with chest pad 13, Fig. 1 of Aelen) is also structured to apply active decompressions to the chest of the patient (see the first two sentences of [0037] of Aelen, the CPR chest pad 13 is structured to “mechanically compress/decompress the subject’s chest.” Thus, “active” decompression is provided based upon the compressor-driven upwards movement of chest pad 13. This is an active movement), the active decompression having an active decompression force and an active decompression height (the retraction phase where the chest recovers, see the last sentence of [0034] of Aelen. This upward motion of the chest pad 13 will necessarily have a force and a height). 
Regarding claim 89, the modified Aelen/Woerlee device discloses wherein the instructions to adjust the compression depth include an instruction to both adjust a compression profile of the chest compression mechanism (see Fig. 4 and the last sentence of [0034] of Aelen, each compression cycle has a given profile as there is a downward compression movement, a brief hold time at the maximum compression depth, an upward retraction phase, and a wait time before the next compression. This profile is adjusted based upon the depth and the starting position Pc) and to adjust a position of the chest compression mechanism relative to the patient (any compression will involve an adjustment of a position of the chest compression mechanism, such as the position of the compression pad 13, relative to the patient). 
Regarding claim 121, the modified Aelen/Woerlee device discloses wherein the processor (20 of Aelen, as modified to include operating parameter adjuster 108 and operating parameter limiter 250 of Woerlee) is further configured to automatically determine whether the patient has a collapsed chest (the processor determines the changing “current zero position Pc” Fig. 4 of Aelen. This is a determination of a relatively collapsed chest due to molding effect, see the first two sentences of [0061] of Aelen) based on one or more of the chest collapse data indicative of a change in the resting chest height of the patient over multiple chest compressions (the determination of the Pc is based on the chest collapse data force control data and position control data, see lines 1-6 of [0051], lines 1-7 of [0053], and the first sentence of [0066] of Aelen). 
Regarding claim 129, Aelen discloses a cardio-pulmonary resuscitation (CPR) device (Fig. 1), comprising: a chest compression mechanism (CPR element 10 with chest pad 13, Fig. 1) structured to administer chest compressions to a chest of a patient (via chest pad 13, see the second sentence of [0034] and lines 4-6 of [0035]), the chest of the patient having a resting chest height (the chest of the patient will inherently have a resting chest height. Furthermore, the Aelen device does detect this height as a first starting position P0, Fig. 4); a processor (control element 20, Fig. 1; see the last sentence of [0043] and lines 1-4 of [0045]) configured to: determine a first zero-position  (the first Pc position right before D1, Fig. 4; and see the penultimate sentence of [0059]) of the CPR device for at least one of the chest compressions to be administered to the chest of the patient; determine a first chest compression depth of the chest compression mechanism (depth D1, Fig. 4, is determined under the position control of the processor 20; see the last five lines of [0048]); detect a change in the resting chest height (each time the current zero-position Pc is determined, Fig. 4, this is detecting a change in the resting chest height, see [0059]-[0060]); in response to the detected change in resting chest height (the current Pc, Fig. 4) while administering chest compressions to the chest of the patient, automatically (the compressions are under the control of processor 20; see for example lines 3-7 of [0058]) adjust the zero-position of the CPR device (the zero-position of the CPR device is adjusted, see current zero position(s) Pc in Fig. 4 and see all of [0059] and [0064]); and administer chest compressions to the chest of the patient based on the adjusted zero-position (the chest compressions are provided to the patient based on the adjusted zero-position Pc, see Fig. 4 and [0059]-[0060]).
Aelen is silent regarding determining a maximum zero-position of the CPR device; the adjustment of the zero-position being to a position not greater than the maximum zero-position. However, providing a range of acceptable values for a compression parameter is generally known in the art and merely provides expected results of ensuring the automated CPR system operates within safe and effective limits.
For example, Woerlee teaches a related automated CPR system (Fig. 1) with a processor (operating parameter adjuster 108, Figs. 1-2) configured to determine a maximum operating parameter of the CPR (operating parameter adjuster 108 includes an operating parameter limiter 250, Fig. 2, which “defines admissible ranges for the operating parameters” and “modification of the operating parameters is constrained by predetermined bounds for safe operation to avoid possible damage to the patient”, see page 12, lines 22-26 and page 5, lines 5-6). Woerlee teaches that a variety of CPR operating parameters may be adjusted (page 2, lines 19-20), including a desired chest compression wave form (page 11, lines 11-12), and limits may be provided for groups of parameters to exclude harmful or unwanted combinations of operating parameters (see page 12, lines 26-28). 
Additionally, it is noted that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). Here, one of ordinary skill in the art would readily understand that as CPR progresses (as time progresses along the X-axis of Fig. 4 of Aelen), the current zero-position (Pc, Fig. 4 of Aelen) in the compression wave form cannot decrease indefinitely because the current zero-position must be less than the maximum compression depth. In order for there to be an effective compression/release (D1, D2, … Dc, Fig. 4 of Aelen) provided to the torso, the current zero position (Pc) must eventually level off at a maximum zero-position that is offset from the maximum compression depth. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Aelen to include an operating parameter adjuster with an operating parameter limiter to provide maximum acceptable values for CPR parameters including a maximum zero position as generally taught by Woerlee so that the CPR parameters associated with the compression wave form can be provided with admissible ranges with predetermined bounds for safe operation to avoid possible damage to the patient. Additionally, providing a maximum zero-position would provide an expected result of excluding harmful or unwanted combinations of operating parameters (a zero position that is too close to, or intersects with the maximum compression depth would predictably be an unwanted combination of operating parameters). Thus, in the modified device, the current zero position (Pc, Fig. 4 of Aelen) is adjusted to accommodate chest collapse only to positions not greater than a maximum zero position, offset by a preset distance (according to the operating parameter limiter 250 of Woerlee) from the maximum compression depth.
Regarding claim 130, the modified Aelen/Woerlee device discloses wherein the processor (20 of Aelen, as modified to include operating parameter adjuster 108 and operating parameter limiter 250 of Woerlee) is further configured to determine whether chest compressions administered by the chest compression mechanism (CPR element 10 with chest pad 13, Fig. 1 of Aelen) from the adjusted zero-position will exceed a threshold (the processor 20 analyzes the absolute and relative position of the chest pad 13, see lines 4-8 of [0065]. Additionally, the processor is configured to determine whether a compression administered from the adjusted zero-position Pc will exceed a threshold depth deviation limit, i.e., a maximum compression depth, see all of [0064] of Aelen, the depth deviation has a threshold of up to 3 cm). 
Regarding claim 133, the modified Aelen/Woerlee device discloses wherein the processor (20 of Aelen, as modified to include operating parameter adjuster 108 and operating parameter limiter 250 of Woerlee) is further configured to adjust the compression depth (i.e., Dc, Fig. 4 of Aelen) of the chest compression mechanism (CPR element 10 with chest pad 13, Fig. 1) based on the detected change in resting chest height (see all of para. [0061] and [0064] of Aelen, the computed compression depth will diminish based upon the amount that the chest has molded).
Regarding claim 136, the modified Aelen/Woerlee device discloses wherein the processor (20 of Aelen, as modified to include operating parameter adjuster 108 and operating parameter limiter 250 of Woerlee) is configured to detect a change in the resting chest height (Pc, Fig. 4 of Aelen) based on a value indicative of a force applied to the chest by the chest compression mechanism (the position Pc is determined at least partially based upon detecting an amount of chest recoil by the force control maintaining the chest pad 13 in contact with the chest. This process is carried out by processor 20. This involves setting a counterforce based upon a value indicative of a force applied to the chest because it is the output of a force sensor, see para. [0054]. Additionally, see [0059] and [0066] of Aelen).
Claims 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Aelen et al. (2013/0218056) in view of Woerlee et al. (WO 2010/004499 A1) as applied to claim 48 above, and further in view of Tupin Jr. (2015/0164417).
Regarding claim 49, the modified Aelen/Woerlee device discloses wherein the processor (20 of Aelen, as modified to include operating parameter adjuster 108 and operating parameter limiter 250 of Woerlee) is further configured to: generate new chest collapse data based on new chest compression data indicative of another change in the resting chest height of the patient (see Fig. 4 of Aelen, the collapse of the chest to different starting heights Pc can occur over time, and the system is configured to use each new chest compression force and position data to detect each new chest collapse relative to the prior height Pc over the course of a CPR compression regimen), and, in response to the new chest collapse data, generate instructions to: utilize the adjusted zero-position for each of the additional chest compressions (as previously stated in claim 48, the “additional chest compressions” will each have an adjusted zero-position that is utilized. Furthermore, the processor has an operating parameter adjuster with an operating parameter limiter to provide a maximum zero-position in the modified Aelen/Woerlee device), administer active decompressions to the chest of the patient (see the first two sentences of [0037] of Aelen, the CPR chest pad 13 is structured to “mechanically compress/decompress the subject’s chest.” Thus, “active” decompressions are administered based upon the compressor-driven upwards movement of chest pad 13. This is an active movement). Additionally, the processor (20, as modified by Woerlee) is configured to re-adjust the compression depth based on the new chest collapse data (see para. [0058]-[0061] and Fig. 4 of Aelen, the compression depth is configured to be re-adjusted based upon the depth of the prior compression and based upon the molding of the chest wall), and administer the additional chest compressions to the chest of the patient based on the re-adjusted compression depth (the processor 20 controls the compression mechanism 10, 13, as the chest compressions are administered).
Aelen/Woerlee are CPR devices and thus inherently have an identified anatomical target of the heart that is to be compressed and decompressed throughout the chest compressions and additional chest compressions, but the modified device does not specifically state that the processor is configured to identify an anatomical structure to target for the additional chest compressions and active decompressions, and the re-adjusted compression depth reaching this target anatomical structure. 
Tupin teaches a system for guiding CPR in automatic compression devices (see Fig. 2 and lines 1-11 of the Abstract) with a processor (embedded processor 105, Fig. 1A, see also the first sentence of [0049]) configured to control an imaging module (UWB active imaging technology, see the first sentence of [0044] and see the UWB transmitter and receiver in Fig. 2) to identify an anatomical structure (dynamically focus on specific anatomical structures, see lines 16-18 of [0051]. In particular, the heart is targeted, see the first sentence of [0061]; see the last sentence of [0074]; and see lines 8-11 of [0023]) to target for the chest compressions (the heart is the target of the compressions). This imaging module is thus able to improve the accuracy of the detected compression depth because it is measuring the actual movement of the chest and/or heart rather than just the motion of the device (see the last sentence of [0074]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aelen/Woerlee to include an imaging module that allows the system to more accurately target the heart so that it is compressed as taught by Tupin, so that the modified system can re-adjust compression depths to make sure that the heart is being compressed based upon measuring the actual movement of the heart. This would provide an expected benefit of improving the accuracy of the compression depth determinations. Furthermore, since the targeted anatomical structure in the modified Aelen/Tupin device is the heart, the CPR chest compressions and the additional chest compressions would have the re-adjusted compression depth reach the anatomical structure (heart).
Regarding claim 50, the modified Aelen/Woerlee/Tupin device discloses an imaging module (UWB imaging system in Fig. 2 of Tupin) configured to detect the anatomical structure (the heart is detected, see lines 16-18 of [0051]; the first sentence of [0061]; the last sentence of [0074]; and lines 8-11 of [0023] of Tupin), and wherein the processor (20, as modified by Woerlee and Tupin) is further configured to receive imaging data from the imaging module (UWB receiver allows the processor to receive imaging data, see Fig. 2 and para. [0044] of Tupin) that indicates at least one characteristic of the target anatomical structure (at least the motion of the heart is determined, see lines 16-18 of [0051]; the first sentence of [0061]; the last sentence of [0074]; and lines 8-11 of [0023] of Tupin), and the processor further configured to generate instructions to administer the additional chest compressions to the chest of the patient based on the adjusted zero-position, the adjusted compression depth, and the at least one characteristic of the target anatomical structure (the modified device is configured to administer chest compressions as in Fig. 4 of Aelen, which will be based on an adjusted zero-position Pc, an adjusted compression depth like Dc, and the motion of the heart as taught by Tupin which can be used to more accurately determine the compression depth/frequency). 
Regarding claim 51, the modified Aelen/Woerlee/Tupin device discloses wherein, in response to administering the additional chest compressions, the processor (20, as modified by Woerlee and Tupin) is further configured to re-generate the chest collapse data to determine if the patient suffered additional chest collapse (the modified Aelen/Woerlee/Tupin system is detecting chest collapse data by monitoring Pc throughout the use of the device based upon the force control data and position control data, see Fig. 4 and see the rejection statements above), and in response to determining that the patient suffered additional chest collapse, to re-adjust the zero-position (whenever a chest collapse is detected, as long as the maximum zero position has not been reached, the zero-position is adjusted as seen in Pc, Fig. 4 of Aelen). 
Claim 111 is rejected under 35 U.S.C. 103 as being unpatentable over Aelen et al. (2013/0218056) in view of Woerlee et al. (WO 2010/004499 A1) as applied to claim 71 above, and further in view of Herken et al. (2013/0324894).
Regarding claim 111, the modified Aelen/Woerlee device is silent regarding wherein the patient parameter data indicative of chest collapse includes one or more of the age of the patient, the size of the patient, the gender of the patient, the presence of an implanted cardiac assist device in the patient, whether the patient is receiving ventilation therapy, and whether the patient is receiving defibrillation therapy. 
Herken teaches a related CPR system (Fig. 13) that receives patient parameter data indicative of chest collapse (i.e., breakage of ribs, see the last three lines of [0015]), such as the size and shape of the patient’s chest and the compliance or resilience of the chest (distance sensors and other measurements are made to determine size and shape of the patient’s chest, and chest compliance or resilience, see lines 1-14 of [0015]). The control of the CPR is varied according to these patient parameters (see all of [0015] and see lines 3-13 of [0062]) so that an appropriate compression depth and force can be applied to the chest depending on the size, shape, compliance and/or resilience of the patient’s chest, even during chest collapse (see the last eight lines of [0015] and see lines 4-11 of [0066]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Aelen/Woerlee to include sensors in communication with the processor to provide data indicative of chest collapse as taught by Herken so that the compression depth and force can be optimized based upon the size, shape, compliance, and resilience of the patient’s chest.
Claim 137 is rejected under 35 U.S.C. 103 as being unpatentable over Aelen et al. (2013/0218056) in view of Woerlee et al. (WO 2010/004499 A1) as applied to claim 129 above, and further in view of Nilsson et al. (2014/0180180)
Regarding claim 137, the modified Aelen/Woerlee device discloses that a change in the resting height is based at least in part on the sensed position of the chest compression mechanism (chest collapse data is received in order to determine the change in the resting height of the patient Pc over multiple chest compressions, see Fig. 4 of Aelen; the chest collapse data is received based on force control data and position control data, see lines 1-6 of [0051], lines 1-7 of [0053], and the first sentence of [0066] of Aelen); but the modified Aelen/Woerlee device is silent regarding wherein the processor is configured to detect a change in the resting chest height based on a value indicative of a pressure within a suction cup of the chest compression mechanism, the suction cup attached to the chest of the patient while the chest compression mechanism is administering chest compressions to the chest of the patient. 
Nilsson teaches a related automated chest compression system (Fig. 2A) with a compression mechanism (CPR device 220 with piston 221 and suction cup 222, Fig. 2A) that has a suction cup (suction cup 222, Fig. 2A) that allows the torso to be lifted to actively expand the torso during decompression (see the last sentence of [0004]). The suction cup (222) is attached to the chest of the patient while the chest compression mechanism is administering chest compressions to the chest of the patient (see Figs. 2B-2F that show the suction cup contacting the chest through a compression/decompression cycle). The system processor (controller of the CPR device 220, see the last sentence of [0023] and see lines 1-11 of [0024]) is configured to detect a change in the chest height (see the first sentence of [0022] and all of [0024]) based on a value indicative of a pressure within the suction cup (the positional movement of the compression mechanism is controlled based upon a sensed pressure within the suction cup, see lines 17-25 of [0024]. Furthermore, as shown in Figs. 2B-2F, the position of the suction cup follows the movement of the chest).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the compression pad of Aelen/Woerlee to include a suction cup and a pressure sensing means in communication with the processor as taught by Nilsson because the suction cup will further enhance the decompression of Aelen/Woerlee and help the compression pad more closely follow the shape of the molding chest, and the sensed pressure within the suction cup will help verify the exact position of the compression mechanism.
Response to Arguments
Applicant's arguments filed October 7, 2022, have been fully considered but they are not persuasive. 
Regarding the argument that neither reference teaches nor suggests determining a maximum zero-position or adjusting the zero-position up to the maximum zero-position, or that it would be important to do so (see the last paragraph of page 12 of the Remarks), this argument is not persuasive. Although neither Aelen nor Woerlee disclose this limitation in isolation, "the test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." (emphasis added) In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012)(MPEP 2145(IV)). Here, Aelen discloses the zero-position to be an operating parameter that varies over the course of CPR (see the varying current zero position(s) Pc in Fig. 4). Woerlee teaches that a wide variety of CPR operating parameters may be varied during CPR (such as compression cycle, duty rate, rise time, hold time, fall time, compression depth, compression rate, waveform, compression velocity, “and the like” see page 2, lines 19-20 and page 10, lines 18-22; and see page 14, lines 22-28 which states many other variations in operating parameters are possible, as well), but that it is important to limit these operating parameters (via operating parameter adjuster 108 and operating parameter limiter 250, Fig. 2) within admissible ranges constrained by predetermined bounds for safe and effective operation and avoid damage to the patient (see page 12, lines 22-26; page 5, lines 5-6; and page 3, lines 9-10). 
Additionally, one of ordinary skill in the art would have understood that as CPR progresses (as time progresses along the X-axis of Fig. 4 of Aelen), the current zero-position (Pc, Fig. 4 of Aelen) in the compression wave form cannot decrease indefinitely because the current zero-position must be less than the maximum compression depth. In order for there to be an effective compression/release (D1, D2, … Dc, Fig. 4 of Aelen) provided to the torso, the current zero position (Pc) must eventually level off at a maximum zero-position that is offset from the maximum compression depth.
Thus, the combined teachings of Aelen and Woerlee would have suggested to a person having ordinary skill in the art to modify the processor of Aelen to include an operating parameter adjuster with an operating parameter limiter (108, 250, Fig. 2 of Woerlee) to provide maximum acceptable values for CPR parameters including the maximum zero position as generally taught by Woerlee so that the CPR parameters associated with the compression wave form can be provided with admissible ranges with predetermined bounds for safe operation to avoid possible damage to the patient. 
Regarding the argument that the analysis cannot be that, because Woerlee teaches adjusting some CPR parameters, then that is a teaching or suggestion to adjust any parameter, especially where the cited references do not discuss limiting the zero-position (see the first paragraph of page 13 of the Remarks), this argument is not persuasive. Woerlee regularly uses open-ended language when listing adjustable CPR operating parameters (“and the like”, “etc.,” “a (not complete) list”, “many other variations are possible, as well”; see page 10, lines 18-22; page 13, lines 23-24; page 14, lines 22-28). Keeping in mind that “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton,” Woerlee does not need to specifically list every possible CPR operating parameter in order for one of ordinary skill in the art to understand that the CPR operating parameter limiter could be applied to other CPR operating parameters such as the zero position. KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). 
Regarding the argument that the proposed combination would result in a complicated substation of (A) replacing the depth deviation limit taught by Aelen with limiting the zero-position instead, which is contrary to the intended purpose of Aelen to have the compression element follow the chest of the patient (see the second paragraph of page 13 of the Remarks), this argument is not persuasive. The proposed combination does not replace the depth deviation limit, it merely adds a maximum allowable zero-position. The modified Aelen/Woerlee device would still have the compression element follow the chest of the patient, up to a certain point defined by the maximum allowable zero-position.
Regarding the argument that according to Aelen, it is important to have the zero position of the chest pad correspond to the recoil point of the chest, taking into account the molding effect ... and if Aelen were modified such that the zero-position was limited, then the device would no longer be suitable for following the chest of the patient during compressions once "the distance between the sternum and spine of the patient gets smaller" than the zero-position as a result of the molding effect … and the combination proposed in the Office Action would not allow Aelen to fulfill its intended purpose (see the second paragraph of page 13 of the Remarks), this argument is not persuasive. Applicant appears to be assuming that the limit placed on the maximum zero-position in the proposed combination would be significantly restrictive. However, as long as there is any maximum zero-position, the proposed combination would read on the claim even if this limit is only met in rare circumstances. As stated previously, one of ordinary skill in the art would recognize that as CPR progresses, the current zero-position (Pc, Fig. 4 of Aelen) in the compression wave form cannot decrease indefinitely because the current zero-position must be less than the maximum compression depth. Keeping in mind that “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton,” they would be able to determine an appropriate limit that would allow Aelen’s chest-following routine to proceed under most circumstances but limit the maximum zero-position to prevent extreme circumstances such as if the zero-position of the chest is within millimeters of the maximum compression depth. 
Regarding the argument that the proposed combination would not be a straightforward substitution because, rather than adjusting one parameter, it (B) would require limiting two parameters in coordination: the compression depth and the zero-position, but the cited references provide no guidance on how such a coordination would take place (see the first sentence of the second paragraph of page 13 of the Remarks, and the last paragraph of page 13 of the Remarks), this argument is not persuasive. First, limiting two parameters in coordination is not overly burdensome because Woerlee specifically suggests that this could be done (“operating parameter limiter 250 may also define limits for groups of parameters in order to exclude harmful or unwanted combinations of operating parameters” (page 12, lines 26-28, emphasis added). Second, a person having ordinary skill in the art is “not an automaton,” and Office personnel may take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03). As stated previously, one of ordinary skill in the art would recognize that as CPR progresses, the current zero-position (Pc, Fig. 4 of Aelen) in the compression wave form cannot decrease indefinitely because the current zero-position must be less than the maximum compression depth. Thus, the current zero-position getting too close to the maximum compression depth is an unwanted combination of operating parameters. One of ordinary skill and creativity would be motivated to utilize the operating parameter limiter teachings of Woerlee to set a maximum zero-position limit that is paired with the maximum compression depth to allow Aelen’s chest-following routine to proceed under most circumstances but limit the maximum zero-position to prevent extreme circumstances such as if the zero-position of the chest is within millimeters of the maximum compression depth. 
 Regarding the argument that situation (B) would result in the zero position of the chest pad not corresponding to the recoil point of the chest after the molding effect has occurred to a point where the recoil point of the chest is below the maximum zero-position (see the last paragraph of page 13 of the Remarks, through the first two lines of page 14), this argument is not persuasive. Applicant appears to be assuming that the limit placed on the maximum zero-position in the proposed combination would be significantly restrictive. However, as long as there is any maximum zero-position, the proposed combination would read on the claim even if this limit is only met in rare circumstances. As stated previously, one of ordinary skill in the art would recognize that as CPR progresses, the current zero-position (Pc, Fig. 4 of Aelen) in the compression wave form cannot decrease indefinitely because the current zero-position must be less than the maximum compression depth. Keeping in mind that “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton,” they would be able to determine an appropriate limit that would allow Aelen’s chest-following routine to proceed under most circumstances but limit the maximum zero-position to prevent extreme circumstances such as if the zero-position of the chest is within millimeters of the maximum compression depth. 
Regarding the argument that the compression waveform not decreasing indefinitely does not mean that one of skill would recognize that limiting the zero-position is a solution (see the first full paragraph of page 14 of the Remarks), this argument is not persuasive. Recognizing that the current zero-position cannot decrease to be equal to or surpass the maximum compression depth would naturally and logically lead one of ordinary skill in the art to consider a limit. Furthermore, Woerlee teaches a CPR operating parameter limiter (250, Fig. 2) which “defines admissible ranges for the operating parameters” and “modification of the operating parameters is constrained by predetermined bounds for safe operation to avoid possible damage to the patient” (see page 12, lines 22-26 and page 5, lines 5-6). Therefore, the combined teachings of Aelen and Woerlee suggest that providing a limit for the CPR operating parameter (in this case, the zero-position) is a solution.
Regarding the argument that all of the discussed solutions to that issue involve limiting the compression depth or simply that compressions would stop or become ineffective if the waveform arrived at the extreme situation hypothesized by the examiner, where the zero-position approaches the position at maximum compression depth (see the second paragraph of page 14 of the Remarks), this argument is not persuasive. Woerlee teaches that a wide variety of CPR operating parameters may be provided a limit, and modifying Aelen to have a limit for the maximum zero position would merely provide expected results of preventing injury in extreme circumstances such as if the zero-position of the chest is within millimeters of the maximum compression depth. Lastly, it is noted that the modified Aelen/Woerlee device could stop the compressions once they reach this limit, and it would still read on the claim language. The claims do not specify what occurs when the maximum zero-position is reached.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon-Fri 10:00-6:30 (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785                                                                                                                                                                                             
/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785